DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-17,26-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemon et al (Jason Clemons, Chih-Chi Cheng, Iuri Frosio, Daniel Johnson, and Stephen W. Keckler. 2016. A patch memory system for image processing and computer vision. In The 49th Annual IEEE/ACM International Symposium on Microarchitecture (MICRO-49). IEEE Press, Article 51, 1–13.)

Regarding claim 1, Clemon discloses an apparatus to reduce pixel transfer latency (Abstract,  Patch Memory System (PMEM) tailored to application domains that process 2D and 3D data streams), the apparatus comprising: 
a prefetch kernel retriever to generate a block tag based on a first request obtained at a first time from a hardware accelerator (Introduction, . Hardware support for manipulating hierarchical data), the first request including first coordinates of a first pixel disposed in a first image block (Section 2 - Background, A pixel is a vector of elements representing the characteristics of a 2D or 3D position in an image); 
a memory interface engine to store the first image block including a plurality of pixels including the first pixel and a second pixel in a cache storage based on the block tag (Section 2 – Background, A patch is a 2D (or 3D) subset of an image that is operated on by an IP/CV computation kernel); and 
a kernel retriever to: 
in response to obtaining a second request at a second time from the hardware accelerator, determine whether the first image block has been stored in the cache storage based on a mapping of second coordinates of the second pixel to the block tag (section 3, The patch shift instruction moves the origin by 2 pixels in the x-dimension and 1 pixel in the y-dimension, resulting in a new patch origin of (2, 1) represented by pixels in the black bounding box), the second request including the second coordinates, the second time after the first time (section 3, address calculations for intra-patch accesses need only a few bits instead of the full bit-width of a memory address); and 
(Section 3B, PMEM implements vector load and store operations that are very similar to pixel loads and stores), access, in parallel, two or more memory devices included in the cache storage to transfer a plurality of image blocks including the first image block to the hardware accelerator (Section 4, This unit coordinates memory requests sent to PMEM. If the request accesses a patch, this unit will query the patch table to obtain the required metadata and forward the request to the Border Handing Unit)

Regarding claim 2, Clemon discloses wherein the prefetch kernel retriever is to generate the block tag by concatenating a first quantity of bits of a first one of the first coordinates and a second quantity of bits of a second one of the first coordinates (Section 4, Using the information in the table, address calculations for intra-patch accesses need only a few bits instead of the full bit-width of a memory address)

Regarding claim 3, Clemon discloses wherein the prefetch kernel retriever is to: search a tag storage to identify within a single clock cycle whether the block tag matches one of a plurality of block tags stored in the tag storage (Section 6, the block matching portion of BM3D denoising, which matches a target patch to other patches within an image); and
generate a speculative build request to retrieve the first image block from memory when the block tag does not match one of the plurality of block tags (Section 7, cache hit rate of our four memory configurations. PMEM improves cache hit rate by exploiting 2D locality while EVA improves hit rates via 2D prefetching); and 
the memory interface engine to update an entry in the tag storage when the first image block is stored (Section 3, This operation updates the patch table entry and can initiate memory transfers to fill in data to make the new patch complete)

Regarding claim 4, Clemon discloses wherein the memory interface engine is to update the entry by at least one of storing the block tag in a tag field, storing a first value in a pending field, or storing a second value in a validation field, the first value different from the second value (Section 4, The tag is formed by concatenating the image id, tile x-id, and tile y-id. The set is chosen by xor-ing the tile x-id, tile y-id and the image id together.).

Regarding claim 5, Clemon discloses wherein the plurality of pixels is a first plurality of pixels, and further including: the memory interface engine to: retrieve a second image block including a second plurality of the pixels, the first plurality of the pixels proximate to the second plurality of the pixels in an image, the second image block not included in the first request (Section 3, If the data is not in local storage, PMEM translates these specifiers into a linear memory address to retrieve the data from the system memory); and 
store the second image block in the cache storage based on the block tag (Section 3, PMEM uses the identifier and coordinates to check if the data is stored in the PMEM caching system); and 
the kernel retriever to transfer the plurality of the image blocks including the first image block and the second image block to the hardware accelerator (Section 3, To enhance locality, PMEM provides a caching architecture targeted to the structured data from the IP/CV application domain)

Regarding claim 6, Clemon discloses wherein storing the first image block is based on a Morton order, a column-major order, or a row-major order (Section 2, image data is stored in DRAM in a linear address space in row-major or column-major order)

(Section 4, Border handling is performed before sending a request to the data fetch engine using information from the patch table); 
determine whether a second entry in the tag storage includes a second count field with a non-zero value when the first count field has a non-zero value (Section 4, The patch table contains the image dimensions which the border handling unit uses to determine whether the access is within the image boundaries); and 
replace a second block tag of the second entry with the first block tag when the second count field does not have a non-zero value (Section 4, , if the border method is clamp then the request is handled by retrieving the clamp value from the image table).

Regarding claim 8, Clemon discloses wherein the prefetch kernel retriever is to replace the second block tag when a pending field of the second entry has a zero value (Section 4, , if the border method is clamp then the request is handled by retrieving the clamp value from the image table).

Regarding claim 9, Clemon discloses wherein the hardware accelerator is an image processing hardware accelerator, a three-dimensional (3-D) hardware accelerator, or a cryptographic hardware accelerator (Introudction, including application specific processing engines, hardwired accelerators , and heterogeneous programmable processors).

Regarding claim 10, Clemon discloses a non-transitory computer readable storage medium comprising instructions which (Section 5, Figure 7a shows the pseudo-code for performing a 5×5 convolution on a traditional cache-based memory system), when executed, cause hardware to at least: 
(Introduction, . Hardware support for manipulating hierarchical data), the first request including first coordinates of a first pixel disposed in a first image block (Section 2 - Background, A pixel is a vector of elements representing the characteristics of a 2D or 3D position in an image); 
store the first image block including a plurality of pixels including the first pixel and a second pixel in a cache storage based on the block tag (Section 2 – Background, A patch is a 2D (or 3D) subset of an image that is operated on by an IP/CV computation kernel); 
in response to obtaining a second request at a second time from the hardware accelerator, determine whether the first image block has been stored in the cache storage based on a mapping of second coordinates of the second pixel to the block tag (section 3, The patch shift instruction moves the origin by 2 pixels in the x-dimension and 1 pixel in the y-dimension, resulting in a new patch origin of (2, 1) represented by pixels in the black bounding box), the second request including the second coordinates, the second time after the first time (section 3, address calculations for intra-patch accesses need only a few bits instead of the full bit-width of a memory address); and 
in response to determining that the first image block has been stored in the cache storage, access (Section 3B, PMEM implements vector load and store operations that are very similar to pixel loads and stores), in parallel, two or more memory devices included in the cache storage to transfer a plurality of image blocks including the first image block to the hardware accelerator (Section 4, This unit coordinates memory requests sent to PMEM. If the request accesses a patch, this unit will query the patch table to obtain the required metadata and forward the request to the Border Handing Unit).

Regarding claim 11, Clemon discloses wherein the instructions, when executed cause the hardware to concatenate a first quantity of bits of a first one of the first coordinates and a second quantity of bits of a second one of the first coordinates (Section 4, Using the information in the table, address calculations for intra-patch accesses need only a few bits instead of the full bit-width of a memory address).

Regarding claim 12, Clemon discloses wherein the instructions, when executed, cause the hardware to : search a tag storage to identify within a single clock cycle whether the block tag matches one of a plurality of block tags stored in the tag storage(Section 6, the block matching portion of BM3D denoising, which matches a target patch to other patches within an image); 
generate a speculative build request to retrieve the first image block from memory when the block tag does not match one of the plurality of block tags (Section 7, cache hit rate of our four memory configurations. PMEM improves cache hit rate by exploiting 2D locality while EVA improves hit rates via 2D prefetching); and 
update an entry in the tag storage when the first image block is stored (Section 3, This operation updates the patch table entry and can initiate memory transfers to fill in data to make the new patch complete).

Regarding claim 13, Clemon discloses wherein the instructions, when executed, cause the hardware to: update the entry by at least one of storing the block tag in a tag field, storing a first value in a pending field, or storing a second value in a validation field, the first value different from the second value (Section 4, The tag is formed by concatenating the image id, tile x-id, and tile y-id. The set is chosen by xor-ing the tile x-id, tile y-id and the image id together.).

Regarding claim 14, Clemon discloses wherein the instructions, when executed, cause the hardware to: retrieve a second image block including a second plurality of the pixels, the first plurality of the pixels proximate to the second plurality of the pixels in an image, the second image block not (Section 3, If the data is not in local storage, PMEM translates these specifiers into a linear memory address to retrieve the data from the system memory); and 
store the second image block in the cache storage based on the block tag (Section 3, PMEM uses the identifier and coordinates to check if the data is stored in the PMEM caching system); and 
the kernel retriever to transfer the plurality of the image blocks including the first image block and the second image block to the hardware accelerator (Section 3, To enhance locality, PMEM provides a caching architecture targeted to the structured data from the IP/CV application domain).

Regarding claim 15, Clemon discloses wherein storing the first image block is based on a Morton order, a column-major order, or a row-major order (Section 2, image data is stored in DRAM in a linear address space in row-major or column-major order)

Regarding claim 16, Clemon discloses wherein the instructions, when executed, cause the hardware to: determine  whether a first entry in tag storage includes a first count field with a non- zero value (Section 4, Border handling is performed before sending a request to the data fetch engine using information from the patch table); 
determine whether a second entry in the tag storage includes a second count field with a non-zero value when the first count field has a non-zero value (Section 4, The patch table contains the image dimensions which the border handling unit uses to determine whether the access is within the image boundaries); and 
replace a second block tag of the second entry with the first block tag when the second count field does not have a non-zero value (Section 4, , if the border method is clamp then the request is handled by retrieving the clamp value from the image table).

(Section 4, , if the border method is clamp then the request is handled by retrieving the clamp value from the image table).

Regarding claim 26, Clemon discloses an apparatus to reduce pixel transfer latency  (Abstract,  Patch Memory System (PMEM) tailored to application domains that process 2D and 3D data streams), the apparatus comprising:
means for generating a block tag based on a first request obtained at a first time from a hardware accelerator (Introduction, . Hardware support for manipulating hierarchical data), the first request including first coordinates of a first pixel disposed in a first image block (Section 2 - Background, A pixel is a vector of elements representing the characteristics of a 2D or 3D position in an image);
means for storing the first image block including a plurality of pixels including the first pixel and a second pixel in a cache storage based on the block tag (Section 2 – Background, A patch is a 2D (or 3D) subset of an image that is operated on by an IP/CV computation kernel);
in response to obtaining a second request at a second time from the hardware accelerator, means for determining whether the first image block has been stored in the cache storage based on a mapping of second coordinates of the second pixel to the block tag(section 3, The patch shift instruction moves the origin by 2 pixels in the x-dimension and 1 pixel in the y-dimension, resulting in a new patch origin of (2, 1) represented by pixels in the black bounding box), the second request including the second coordinates, the second time after the first time (section 3, address calculations for intra-patch accesses need only a few bits instead of the full bit-width of a memory address); and 
(Section 3B, PMEM implements vector load and store operations that are very similar to pixel loads and stores), the determining a means to access, in parallel, two or more memory devices included in the cache storage to transfer a plurality of image blocks including the first image block to the hardware accelerator (Section 4, This unit coordinates memory requests sent to PMEM. If the request accesses a patch, this unit will query the patch table to obtain the required metadata and forward the request to the Border Handing Unit).

Regarding claim 27, Clemon discloses wherein the generating means is to concatenate i a first quantity of bits of a first one of the first coordinates and a second quantity of bits of a second one of the first coordinates (Section 4, Using the information in the table, address calculations for intra-patch accesses need only a few bits instead of the full bit-width of a memory address)

Regarding claim 28, Clemon discloses wherein the generating means is to search a tag storage to identify within a single clock cycle whether the block tag matches one of a plurality of block tags stored in the tag storage (Section 6, the block matching portion of BM3D denoising, which matches a target patch to other patches within an image)
generate a speculative build request to retrieve the first image block from memory when the block tag does not match one of the plurality of block tags  (Section 7, cache hit rate of our four memory configurations. PMEM improves cache hit rate by exploiting 2D locality while EVA improves hit rates via 2D prefetching); and
update an entry in the tag storage when the first image block is stored  (Section 3, This operation updates the patch table entry and can initiate memory transfers to fill in data to make the new patch complete)
(Section 4, The tag is formed by concatenating the image id, tile x-id, and tile y-id. The set is chosen by xor-ing the tile x-id, tile y-id and the image id together.).

Regarding claim 30, Clemon discloses wherein the plurality of pixels is a first plurality of pixels, and wherein: the storing means is to retrieve a second image block including a second plurality of pixels, the first plurality of the pixels proximate to the second plurality of the pixels in an image, the second image block not included in the first request (Section 3, If the data is not in local storage, PMEM translates these specifiers into a linear memory address to retrieve the data from the system memory); 
the storing means is to store the second image block in the cache storage based on the block tag (Section 3, PMEM uses the identifier and coordinates to check if the data is stored in the PMEM caching system); and
the determining means is to transfer the plurality of the image blocks including the first image block and the second image block (Section 3, To enhance locality, PMEM provides a caching architecture targeted to the structured data from the IP/CV application domain)

Regarding claim 31, Clemon discloses wherein the storing means is based on a Morton order, a column-major order, or a row-major order (Section 2, image data is stored in DRAM in a linear address space in row-major or column-major order)

Regarding claim 32, Clemon discloses wherein the block tag is a first block tag, and the determining means includes is to: means to determine whether a first entry in tag storage includes a (Section 4, Border handling is performed before sending a request to the data fetch engine using information from the patch table); and 
means to determine whether a second entry in the tag storage includes a second count field with a non-zero value when the first count field has a non-zero values (Section 4, The patch table contains the image dimensions which the border handling unit uses to determine whether the access is within the image boundaries); and 
the generating means to replace a second block tag of the second entry with the first block tag when the second count field does not have a non-zero value (Section 4, , if the border method is clamp then the request is handled by retrieving the clamp value from the image table).

Regarding claim 32, Clemon discloses wherein the generating means includes is to: means to determine whether a pending field included in the second entry has a non-zero value (Section 4, Border handling is performed before sending a request to the data fetch engine using information from the patch table); and 
means to replace the second block tag of the second entry with the first block tag when a pending field of the second entry has a zero value (Section 4, , if the border method is clamp then the request is handled by retrieving the clamp value from the image table).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIVANG I PATEL/Primary Examiner, Art Unit 2618